Citation Nr: 1418683	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-45 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred from October 7, 2009, to October 10, 2009, at Fairview Hospital, a Cleveland Clinic.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976.  The appellant is seeking benefits as the facility that provided services to the Veteran during the appellate period from October 7, 2009, to October 10, 2009.  

This matter is on appeal to the Board from a March 2010 decision of the Louis Stokes Cleveland Department of Veterans Affairs (VA) Medical Center in Cleveland, Ohio.  That decision granted reimbursement for medical expenses incurred during the Veteran's hospitalization from October 3, 2009, to October 6, 2009, but denied reimbursement for medical expenses incurred during the remainder of the hospitalization period from October 7, 2009, to October 10, 2009, at Fairview Hospital.

The Board notes that the appellant requested a hearing before a member of the Board at a local VA office (Travel Board hearing).  However, it appears that notice of the hearing was sent to the Veteran-not the appellant-but the Veteran failed to report to the scheduled hearing in February 2012.  Given the favorable outcome of the claim, the Board need not address whether such notice was adequate as any due process issues are rendered moot.  


FINDING OF FACT

The appellant provided services to the Veteran, who is an active VA health-care participant and who is financially liable for emergency treatment, from October 7, 2009, to October 10, 2009 at Fairview Hospital, a Cleveland Clinic.


CONCLUSION OF LAW

The criteria for entitlement to payment for unauthorized medical expenses incurred from October 7, 2009, to October 10, 2009, at Fairview Hospital have been met.  
38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.123, 17.1002, 17.1004 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Payment for Unauthorized Medical Expenses

In the present appeal, the appellant is seeking reimbursement for medical expenses incurred for treatment provided to the Veteran at Fairview Hospital, a non-VA facility, October 7, 2009, to October 10, 2009.  As an initial matter, the Board notes that, as the provider of the services in question, the appellant is a proper claimant.  See 38 C.F.R. § 17.123 (claims for "reimbursement of services not previously authorized may be filed by the veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the veteran who paid for the services.") (emphasis added); 38 C.F.R. § 17.1004(a) ("A claimant for payment or reimbursement under 38 U.S.C.A. 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.") (emphasis added).  

When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for reimbursement of the medical expenses incurred for that treatment:  38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board recognizes that the statutes that provide for reimbursement or payment of non-VA emergency treatment (38 U.S.C.A. §§ 1725 and 1728) were amended in 2008.  The Veterans Millennium Healthcare and Benefits Act (Millennium Act), Pub. L. 110-387, Title IV, § 402(a), 122 Stat. 4123 (Oct. 10, 2008); 38 U.S.C.A. 
§§ 1725; 1728(a) (West 2002 & Supp. 2013).  Amendments pertaining to payment made on a veteran's behalf by a third party were also made to 38 U.S.C.A. § 1725 in 2010.  The Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. 111-137, 123 Stat. 3495 (Feb. 1, 2010).  Under the 2010 Act, claimants who are entitled to partial payment from a third party for providing non-VA emergency services to a veteran are no longer barred from also receiving VA payment or reimbursement for such care.  77 Fed. Reg. 23615 (Apr. 20, 2012).  Prior to the 2010 Act, section 1725(b)(3)(C) required that VA deny any claim in which a veteran has "other contractual or legal recourse against a third party that would, in whole or in part, extinguish such liability to the provider."  Id.  The 2010 Act removed "or in part" from this exclusion.  Id.  

Significantly, the 2010 Act authorized, but did not require, VA to provide repayment under section 1725 "for emergency treatment furnished to a veteran before the date of the enactment of the [2010] Act, if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  Id.  The Secretary has interpreted the statute to allow VA, through regulation, to provide retroactive reimbursement, and the Secretary implemented this authority in 38 C.F.R. § 17.1004(f).  Id.; 38 C.F.R. § 17.1004(f) (effective May 21, 2012).  This regulation, 38 C.F.R. § 17.1004(f), provides that "VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012." Because the Veteran received emergency treatment in October 2009 (as will be described below), and the appellant filed the claim within the afore-mentioned time frame, the Board determines that the 2008 and 2010 statutory amendments are applicable to the present appeal under 38 C.F.R. § 17.1004(f).

The provisions of 38 U.S.C.A. § 1725 authorize payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders if certain conditions are met.  Specifically, 38 U.S.C.A. § 1725(b) provides that an eligible veteran is one who is an active VA health-care participant and who is personally liable, at least in part, for emergency treatment furnished in a non-VA facility.  Furthermore, this statute authorizes the Secretary to, in lieu of reimbursing a veteran, make payment of the reasonable value of the furnished emergency treatment directly to a hospital or other health care provide that furnished the treatment.  38 U.S.C.A. § 1725(a)(2)(A).  

In this case, the record reflects that the Veteran was an active VA health-care participant at the time of his treatment.  In fact, VA treatment records reflect that the Veteran was admitted to the VAMC for hospitalization later that same month.  See Report of Hospitalization in Virtual VA.  Further, an insurance claim form indicates that the Veteran, who was listed as the insured, was covered under the payer, "VA Medical Center."  No other insurance coverage was listed.  This sufficiently demonstrates that the Veteran was a VA health-care participant financially liable for the non-VA medical services rendered.

The sole remaining issue for consideration, therefore, is whether the expenses incurred at Fairview Hospital from October 7, 2009, to October 10, 2009, were for "emergency treatment."  As amended effective October 2008, the term "emergency treatment" means medical care or services furnished:  (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (ii) such time as a Department facility or other Federal facility accepts such transfer if, first, at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer and, second, the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

There is ample evidence in this case that the Veteran's initial hospitalization and course of treatment was for emergency care.  He was admitted to the hospital on October 3, 2009, with sharp left flank pain and odor of alcohol with a history of alcohol abuse.  Initial testing revealed pancreatitis, rib fractures, and the Veteran was placed on alcohol withdrawal protocol, which eventually involved a stay in the Intensive Care Unit until October 6, 2009.  In fact, the appellant was granted payment for treatment expenses during this time frame by the RO.  Beginning October 7, 2009, however, it was determined that the Veteran had improved and was stabilized.  The RO denied this portion of the claim.  Thus, the sole issue of contention is whether, from October 7, 2009, to October 10, 2009, the Veteran could have been transferred safely to a VA facility capable of accepting such transfer for the remaining period of his stay.

A review of the hospital records confirm that, on October 7, 2009, the Veteran showed improvement while in the Intensive Care Unit and warranted transfer to the "tele floor."  According to notes, the Veteran was "clinically doing much better" and was in "no acute distress" although his abdomen was still tender.  Records also indicate that the Veteran remained catheterized until October 9, 2009, and that he was under observation and care until his discharge on October 10, 2009.  Significantly, the appellant does not appear to dispute the fact that the Veteran's condition stabilized enough so that he could have been safely transferred to a VA facility beginning October 7, 2009.  Rather, the appellant points out that a VA facility was contacted but denied having any beds available, i.e. that VA was not capable of accepting transfer of the Veteran.  

Here, after carefully reviewing the record, the Board concludes that the appellant documented reasonable attempts to transfer the Veteran to a VA facility but that the VA facility denied having a room available.  Significantly, on October 5, 2009, nursing notes indicate that a member of the hospital "spoke [with] VA . . . They will call floor when bed available."  Although this attempt was made prior to the appellate period, the VA point of contact expressly indicated that VA would actively contact Fairview Hospital if and when space became available.  Thus, it would be reasonable for the hospital to assume that no availability arose by VA's ensuing silence.  Moreover, on October 8th and October 9th, additional calls to the VA Transfer Center were documented.  A negative response was included in the hospital record on October 9, 2009, indicating that the Veteran "remains on the tele floor, [and] is awaiting bed at [VA] to transfer.  [N]o bed available today as per transfer line."  

The above evidence sufficiently demonstrates that the appellant made numerous attempts to contact a VA facility for the Veteran's safe transfer but that the VA facility denied having any beds available.  Accordingly, the Veteran's "emergency care" as defined by 38 U.S.C.A. § 1725(f)(1) continued throughout his treatment at Fairview Hospital from October 7, 2009, to October 10, 2009.   Accordingly, the appeal is granted.


ORDER

Payment or reimbursement for medical expenses incurred from October 7, 2009, to October 10, 2009, at Fairview Hospital, a Cleveland Clinic, is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


